COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-14-00166-CV


JANINNE GILBERT                                  APPELLANT

                                 V.

U.S. BANK NATIONAL                                APPELLEE
ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR
STEARNS ASSET BACKED
SECURITIES I LLC, ASSET
BACKED CERTIFICATES, SERIES
2007-AC1 ITS SUCCESSORS AND
ASSIGNS


                              ----------

      FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
               TRIAL COURT NO. CV-2011-01628

                              ----------
                         MEMORANDUM OPINION 1

                                      ----------

      On April 1, 2014, the county court at law entered an order of dismissal for

want of jurisdiction. The court’s order indicated that the parties’ dispute (which

apparently relates to an eviction) had originally been litigated in a lower court,

that an appeal to the county court at law had occurred, and that filing fees for the

appeal had not been paid. On May 20, 2014, appellant filed two documents in

the county court at law: a motion to vacate the April 1 order and a notice of

appeal. 2

      On May 30, 2014, we sent a letter to appellant to express our concern that

we lack jurisdiction because the notice of appeal was not timely filed.         We

informed appellant that unless she filed a response to our letter by June 9, 2014

that showed grounds for continuing the appeal, we could dismiss it. Appellant

has not responded to our letter.

      Unless a party files a timely timetable-extending motion, such as a motion

for new trial or a motion to modify a judgment, a notice of appeal must be filed

within thirty days after a judgment is signed. See Tex. R. App. P. 26.1(a). We

      1
       See Tex. R. App. P. 47.4.
      2
       In the notice of appeal, appellant states that she is appealing a “May 19,
2014 [order] dismissing Defendant’s Motion to Vacate Writ of Possession and
Sanctions.” Appellant has not provided a copy of such an order, and we have
been informed that the trial court did not issue an order on May 19. We will
broadly construe the notice of appeal as relating to the only order we have
received, which the trial court entered on April 1.


                                          2
may extend the time to file a notice of appeal if, within fifteen days after the

deadline to do so, a party files the notice of appeal and a motion for extension.

See Tex. R. App. P. 26.3; see also Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997) (holding that a motion for extension of time is implied when an

appellant acts in good faith and perfects an appeal within the fifteen-day

extension period). But once the fifteen-day extension period has expired (a time

that typically occurs forty-five days after the judgment is signed), “a party can no

longer invoke the appellate court’s jurisdiction.” Verburgt, 959 S.W.2d at 617.

      Here, neither appellant’s motion to vacate nor her notice of appeal were

timely filed, even when considering rule 26.3’s extension period. See Tex. R.

Civ. P. 329b(a); Tex. R. App. P. 26.1, 26.3. The timely filing of a notice of appeal

is jurisdictional in this court. Howlett v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex.

App.—Fort Worth 2009, pet. denied) (op. on reh’g) (citing Verburgt, 959 S.W.2d

at 617); In re K.M.Z., 178 S.W.3d 432, 433 (Tex. App.—Fort Worth 2005, no

pet.). Therefore, because appellant’s notice of appeal was untimely and because

she failed to respond to our letter that warned her of the possibility of dismissal,

we dismiss this appeal. See Tex. R. App. P. 26.1, 42.3(a), (c), 43.2(f).


                                                          PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 17, 2014




                                         3